DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, 11-15, & 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lell et al. (US 20130016752) in view of Hu (US  20130214247).

    PNG
    media_image1.png
    644
    565
    media_image1.png
    Greyscale

Regarding claims 1 & 24, Lell discloses that a light emitting device comprising:
a) a first light emitting diode (LED) 32, wherein the first LED is formed by:
(i) a first contact layer 52;
(ii) a p-doped semiconductor layer 20-19 over the first contact layer 40 (Fig. 1.5);
(iii)a multi quantum well (MQW) semiconductor layer 6018a (para. 0008) over the p- doped semiconductor layer 20-19 (Fig. 1.5);
(iv) an n-doped semiconductor layer 17-19 over the MQW semiconductor layer 6018a; and
(v) a second unitary layer 40 in physical contact with the n-doped semiconductor layer 16 (Fig. 1.5);
(b) a second LED over the first LED 31, wherein the second LED is formed by:
(i) a third unitary layer 51;
(ii) a second p-doped semiconductor layer 14 in Physical contact over the third unitary metallic layer 51;
(iii) a second MOW semiconductor layer 6012a (para. 0008) over the second p-doped semiconductor layer 13-14;
(iv) a second n-doped semiconductor layer 11-10 in physical contact over the second MQW semiconductor layer 6012a (Fig. 1.5); and 
(v) the second unitary layer 41 in physical contact with the second n-doped semiconductor layer 10; and
(c) a third LED 30 over the second LED, wherein the third LED is formed by:
(i) a fourth contact layer 50;
(ii) a third p-doped semiconductor layer 8-7 over the third unitary layer 51 (Fig. 1.5);
(iii) a third MOW semiconductor layer 6006a over the third p-doped semiconductor layer 8-7;
(iv) a third n-doped semiconductor layer 5-4 over the third MQW semiconductor layer 6006a; and 
(v) the third unitary layer 40 in physical contact with the third n-doped semiconductor layer.
Lell fails to teach contact layer including n-type or p-type contact layer is metallic contact layers.
However, Hu suggests that a n-type and p-type contact layer can be a n-type metallic layer and/or p-type metallic layer (para. 0039-0040).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lell with a n-type and p-type contact layer can be a n-type metallic layer and/or p-type metallic layer as taught by Hu in order to enhance operating voltage reduction to improve performance (para. 0040) and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.	
Reclaims 2 & 25, Lee & Hu disclose that a first pair of contacts, wherein a first contact of the first pair of contacts is electrically coupled [[to]] with the first metallic layer, and a second contact of the first pair of contacts is electrically coupled [[to]] with the second unitary metallic layer; 
a second pair of contacts, wherein a first contact of the second pair of contacts is electrically coupled [[to]] with the third second metallic layer, and a second contact of the second pair of contacts is electrically coupled [[to]] with the third metallic layer; and 
a third pair of contacts, wherein a first contact of the third pair of contacts is electrically coupled [[to]] with the third metallic layer, and a second contact of the third pair of contacts is electrically coupled [[to]] with the fourth metallic layer (Hu suggests that p-type or n-type metal contact layer include multi-layers structure in para. 0039-0040). 
Reclaim 3, Lell & Hu disclose that a voltage source electrically coupled to each of the first pair of contacts, the second pair of contacts, and the third pair of contacts (Lell, Fig. 1.5).
Reclaim 7, Lell & Hu disclose that a fourth LED over the third LED, wherein the fourth LED includes:
(i) a fifth metallic layer;
(ii) a fourth-p-doped semiconductor layer over the fifth metallic layer;
(iii) a fourth MQM semiconductor layer over the fourth p-doped semiconductor layer;
(iv) a fourth n-doped semiconductor layer over the fourth MQW semiconductor layer; and
(v)  the fourth metallic layer in physical contact with the fourth n- doped semiconductor layer (See MPEP 2144.04 duplication of parts).
Reclaim 11, Lell & Hu disclose that a first emitted light frequency of the first LED is smaller than a second emitted light frequency of the second LED, and wherein the second emitted light frequency of the second LED is smaller than a third emitted light frequency of the third LED (Lell, Fig. 1.5).
Reclaim 12, Lell & Hu disclose that a first emitted light frequency of the first LED is smaller than a second emitted light frequency of the second LED, wherein the second emitted light frequency of the second LED is smaller than a third emitted light frequency of the third LED, and wherein the third emitted light frequency of the third LED is smaller than a fourth emitted light frequency of the fourth LED (Lell, Fig. 1.5).
Reclaim 13, Lell & Hu disclose that each of the first metallic layer, the p-doped semiconductor layer, the MQW semiconductor layer, the n-doped semiconductor layer, and the second unitary metallic layer is a material comprising two-dimensional material layers (Lell, Fig. 1.5).
Reclaim 14, Lell & Hu disclose that each of the third unitary metallic layer, the second p-doped semiconductor layer, the second MQW semiconductor layer, the second n-doped semiconductor layer, and the second unitary metallic layer is a material comprising two-dimensional material layers (Lell in view of Hu).
Reclaim 15, Lell & Hu disclose that each of the fourth metallic layer, the third p-doped semiconductor layer, the third MQW semiconductor layer, the third n-doped semiconductor layer, and the third unitary metallic layer is a material comprising two-dimensional material layers (Lell Fig. 1.5).
Reclaim 26, Lell & Hu disclose that forming the first pair of contacts, the second pair of contacts, and the third pair of contacts, wherein forming each of the first pair of contacts, the second pair of contacts, and the third pair of contacts includes at least one of metalorganic chemical vapor deposition, molecular beam epitaxy, hydride vapor phase epitaxy, mechanical exfoliation, or liquid-phase exfoliation (Lell in view of Hu, Lell, para. 0012).
Reclaim 27, Lell & Hu disclose that forming the first pair of contacts, the second pair of contacts, and the third pair of contacts, wherein forming each of the first pair of contacts, the second pair of contacts, and the third pair of contacts includes at least one of metalorganic chemical vapor deposition, molecular beam epitaxy, hydride vapor phase epitaxy, mechanical exfoliation, or liquid-phase exfoliation (Lell in view of Hu, para. 0012).
Allowable Subject Matter
Claims 16 & 18-23 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - (v) a second metallic layer over the second n- doped semiconductor layer - - (b) a first insulating layer over the second metallic layer, wherein the first insulating layer is formed using one of metalorganic chemical vapor deposition, molecular beam epitaxy, hydride vapor phase epitaxy, mechanical exfoliation, or liquid-phase exfoliation; c) a second LED over the first LED insulating layer, wherein the second LED includes:
(i) a third metallic layer - -” with combination of other claim limitations in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899